       Case 1:18-cv-08459-VEC-BCM Document 55 Filed 04/22/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 4/22/2021
 JAMES H. BRADY,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :       18-CV-8459 (VEC)
                                                                :
                            -against-                           :            ORDER
                                                                :
 GEOFFREY S. BERMAN,                                            :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X



VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court of Appeals for the Second Circuit has issued a mandate affirming

the Court’s judgment but remanding the case “to amend its judgment and enter dismissal without

prejudice,” Dkt. 54;

        IT IS HEREBY ORDERED THAT: The Clerk of Court is directed to amend the

judgment and enter dismissal without prejudice.



SO ORDERED.
                                                                    _____________________________
Date: April 22, 2021                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                         1
